Citation Nr: 0525922	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  95-20 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, among other things, denied the 
veteran's claim for a rating in excess of 10 percent for 
service connected duodenal ulcer.  Here, the Board notes 
that, while the RO misreported the veteran's service 
connected duodenal ulcer as having a noncompensable rating in 
the May 1994 decision and notice to the veteran, this mistake 
was corrected in all subsequent actions by the RO including 
in the statement of the case and supplemental statements of 
the case.  The veteran filed a timely appeal of the RO's 
decision to the Board.

In April 1998, the Board remanded this claim for further 
evidentiary development.  In June 2002, the Board denied the 
claim for an increased rating.  Thereafter, the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2003, the veteran's 
representative and VA General Counsel filed a joint motion to 
vacate the Board's June 2002 decision.  By a subsequent 
February 2003 order, the Court vacated the Board's June 2002 
decision and remanded the appeal to the Board for further 
action.

In July 2003, the Board, consistent with the joint motion 
between the veteran's representative and VA General Counsel, 
remanded this matter for additional development and 
adjudication.  This having been completed, the matter is 
again before the Board.


FINDINGS OF FACT

1.  The veteran's duodenal ulcer is manifested by occasional 
nausea, vomiting and diarrhea, but no hematemesis or melena, 
and the veteran's condition is not manifested by severe 
symptoms two or three times a year averaging 10 days in 
duration; or otherwise by continuous moderate manifestations.



CONCLUSION OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for duodenal ulcer are  not met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.110, 4.114, 
Diagnostic Code 7305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimants possession that pertains to his claim.  

In the present case, the RO, in letters dated in April 2001 
and April 2004, provided the veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Specifically, the veteran was furnished notice of the types 
of evidence needed in order to substantiate his claim of 
entitlement to a higher evaluation for his service-connected 
duodenal ulcer, as well as the types of evidence VA would 
assist him in obtaining.  Specifically, the veteran was 
informed that he needed to submit evidence that his service-
connected ulcer had increased in severity.  And he was 
informed that this evidence could consist of a statement from 
his doctor, containing physical and clinical findings, the 
results of laboratory tests or x-rays, and the dates of 
examinations and tests.  The veteran was also informed that 
he should send evidence in his possession to VA. 

By way of a May 1994 rating decision, a June 1995 Statement 
of the Case, and December 1997, April 1999, June 2000, August 
2001 and July 2005 Supplemental Statements of the Case, the 
RO advised the veteran and his representative of the basic 
law and regulations governing his claim, and the basis for 
the decisions regarding his claim.  These documents, as well 
as the RO's VCAA and development letters, also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior to the July 2005 
Supplemental Statement of the Case, and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the appellant's service medical 
records, private and VA post-service medical treatment 
records and examination reports, the veteran's testimony 
before the RO, and statements submitted by the veteran and 
his representative in support of his claim.  In this regard, 
the Board notes that the veteran's case has been remanded on 
two occasions for additional development, and that the 
veteran has been examined by VA on several occasions in 
connection with his claim.  The Board also notes that VA has 
made additional requests for medical records and associated  
numerous additional treatment records with the veteran's 
claims file.  VA has also received responses from the 
Washington, D.C., VA Medical Center and Dorn Veteran's 
Hospital indicating that additional records were not 
available from those facilities.  In this case, the Board 
finds that VA undertook reasonable development with respect 
to the veteran's claim and further development is not 
warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to increased rating. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Here, the veteran's duodenal ulcer is currently rated as 10 
percent disabling under Diagnostic Code 7305.  Under 
Diagnostic Code 7305, a 10 percent evaluation is warranted 
where the disability is considered mild, with recurring 
symptoms once or twice yearly.  A 20 percent evaluation is 
warranted where the condition is moderate, with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent rating applies if the condition 
is moderately severe, with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  And a maximum evaluation of 60 percent is 
warranted if the condition is severe, with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  

In this case the evidence does not support a higher 
evaluation for the veteran's service-connected duodenal 
ulcer.  In this regard, the Board notes that the veteran's 
most recent VA examination was conducted in February 2004.  
During the examination, the examiner stated that he was asked 
to examine the veteran in connection with a claim for 
individual unemployability.  In connection with this claim, 
the examiner also examined the veteran in order to comment on 
the current level of each service-connected disability, 
including the veteran's duodenal ulcer.  In this regard, the 
examiner noted that the veteran reported some vomiting but 
denied hematemesis.  The veteran also noted some black bowel 
movements in the past, some diarrhea two or three times per 
month, and a hard bowel movement approximately twice a week.  
The veteran was diagnosed with peptic ulcer disease.

The veteran was also afforded a VA examination in February 
1999 specifically in connection with his claim for an 
increased rating in this ulcer condition.  The examiner 
reviewed the veteran's claims file.  The veteran reported no 
hematemesis or melena.  The veteran also denied any 
circulatory disturbance after meals and any hypoglycemic 
reactions.  The veteran denied diarrhea, but stated that he 
had occasional constipation.  He complained of occasional 
mild dysphagia, but could not give the examiner a frequency 
of episodes of abdominal pain.  The veteran was diagnosed 
with history of duodenal ulcer and apparent gastroesophageal 
reflux disease.  The examiner noted no evidence on physical 
examination of weight loss or anemia.  The examiner also 
noted that the veteran was scheduled for an endoscopy and lab 
work, but that he did not report for these tests.  

The veteran's claims file also contains numerous VA medical 
and treatment records as well as some private treatment 
records.  These records reveal that in June 1999 the veteran 
underwent an upper endoscopy.  The veteran's esophagus, 
pylorus, duodenal bulb, and 2nd part duodenum were all noted 
to be normal.  The veteran's stomach was noted to have non-
erosive gastritis.  He was given a diagnosis of non-erosive 
gastritis.  Otherwise, these records are unremarkable for any 
mention of duodenal ulcer, other than occasional treatment 
for gastric pain and nausea.  In these records, the veteran's 
ulcer disease is essentially noted by history only.  

Based on the foregoing, the Board finds that a higher 
evaluation for the veteran's duodenal ulcer is not warranted.  
As noted above, in order to warrant a 20 percent evaluation, 
the veteran's condition must be moderate, with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  In this case, there is no evidence in the 
record showing that the veteran suffered severe symptoms two 
or three times a year averaging 10 days in duration, or 
otherwise continuous moderate manifestations.  An evaluation 
in excess of 10 percent disabling is therefore not warranted.

At this point the Board notes that the examiner who performed 
the February 2004 VA examination indicated that he did not 
have the opportunity to review the veteran's claims folder.  
The Board notes, however, that such a review was not 
necessary because the information needed from this evaluation 
was evidence addressing the manifestations and severity of 
the veteran's service-connected disabilities, including his 
duodenal ulcer.  This was based on clinical findings and did 
not require a review of his medical records.  See Mariano v. 
Principi, 17 Vet. App. 305, 311-12 (2003); see also Snuffer 
v. Gober, 10 Vet. App. 400, 403-04 (1997).  As such, the 
Board finds that this examination was adequate for rating 
purposes.  Id.  The veteran has not been prejudiced by a 
decision based on the current record. 

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that his disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 10 percent disabling, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


